Orders of disposition, Family Court, Bronx County (Sidney Gribetz, J.), entered on or about August 7, 2003, which, upon a fact-finding determination of neglect, placed the subject children in the custody of petitioner Administration for Children’s Services to reside with their maternal aunt until March 9, 2004, unanimously affirmed, insofar as it brings up for review the fact-finding determination, and the appeal otherwise dismissed as moot, all without costs.
The placement has been rendered moot by the expiration of the dispositional order from which respondent appeals (see Matter of Thalia L., 303 AD2d 162 [2003]). The finding of neglect is supported by a preponderance of the evidence showing that respondent, who did not testify, regularly used marijuana while pregnant with the younger child and caring for both children, *411often to calm herself after an argument with the children’s father. Moreover, respondent was not enrolled in a drug treatment program (see Family Ct Act § 1046 [a] [iii]; Matter of Synovia G., 163 AD2d 257 [1990]; Matter of Krewsean S., 273 AD2d 393, 394 [2000]), and told the older child not to tell anyone about the father’s repeated acts of domestic violence that were causing the child to experience fear and distress (see Matter of Nicholson v Scoppetta, 3 NY3d 357, 371-372 [2004]; Matter of Danielle M., 151 AD2d 240, 242-243 [1989]). Concur— Buckley, P.J., Tom, Andrias, Marlow and Ellerin, JJ.